Citation Nr: 0121445	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-23 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
1994 for the award of a 10 percent disability rating for a 
scar from a shell fragment wound of the right shoulder.  

2.  Entitlement to an effective date earlier than July 29, 
1994 for the award of a 10 percent disability rating for 
scars from a shell fragment wound of the lower third of the 
left leg.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The case returns to the Board following a remand to the RO in 
October 2000.  

In the October 2000 remand, the Board found that the veteran 
submitted a notice of disagreement with the RO's November 
1995 rating decision that found no clear and unmistakable 
error in the December 1978 rating action that assigned 
noncompensable (zero percent) ratings for the service-
connected right shoulder and left leg disabilities.  The 
remand stated that the RO must advise the veteran and his 
representative of the applicable time in which a substantive 
appeal may be filed and that the case should be returned for 
appellate review of that issue if the veteran perfected the 
appeal.  Pursuant to the remand, in October 2000, the RO 
issued a statement of the case.  The associated letter 
informed the veteran of his appellate rights and advised him 
that, if he wanted to continue his appeal, he had to submit a 
completed VA Form 9, enclosed with the statement of the case.  
Review of the claims folder reveals no completed VA Form 9 or 
other communication from the veteran or his representative 
communicating a desire to continue the appeal with respect to 
the claim of clear and unmistakable error.  See 38 C.F.R. § 
20.202 (2000) (what constitutes a substantive appeal).  
Accordingly, the veteran has not perfected his appeal with 
respect to these issues, which therefore are not currently 
before the Board.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (a substantive appeal is timely if it 
is received within one year of the date the veteran was 
notified of the denial of his claim, or within 60 days after 
the statement of the case was issued, whichever period is 
later).    



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO denied service connection for any disability by 
letters dated in June 1972 and October 1972 due to the 
veteran's failure to report for an examination.  The veteran 
did not initiate an appeal with respect to either denial.  

3.  In a February 1978 rating decision, the RO established 
service connection for a scar from a shell fragment wound to 
the right shoulder and scars from shell fragment wound to the 
lower third of the left leg and assigned noncompensable 
evaluations for each disability.  The RO notified the veteran 
of its decision by letter dated in December 1978.  Again, the 
veteran did not initiate an appeal.  

4.  The veteran submitted a claim for increased ratings for 
his service-connected disabilities in January 1982.  The RO 
continued the noncompensable evaluations for the right 
shoulder and left leg disabilities in rating decisions issued 
in February 1982 and April 1982.  It notified the veteran of 
each decision by letters dated in February 1982 and May 1982, 
respectively.  The veteran did not submit a notice of 
disagreement with either decision. 

5.  Thereafter, there is no communication from the veteran or 
his representative indicating an intent to seek increased 
ratings for the right shoulder and left leg disabilities 
until correspondence received on July 29, 1994.  

6.  Entitlement to the 10 percent disability ratings is not 
factually ascertainable any time within the one-year period 
prior to July 29, 1994.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 29, 
1994 for the award of a 10 percent disability rating for a 
scar from a shell fragment wound of the right shoulder have 
not been met.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 U.S.C.A. § 5110(a) and (b) (West 1991); 38 C.F.R. §§ 
3.1(p), 3.102, 3.155, 3.400 (2000).

2.  The criteria for an effective date earlier than July 29, 
1994 for the award of a 10 percent disability rating for 
scars from a shell fragment wound of the lower third of the 
left leg have not been met.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 U.S.C.A. § 5110(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the April 1997 statement of the case and subsequent 
supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and notified them of the evidence needed to 
substantiate his claim.  In addition, the RO secured 
pertinent VA medical records.  The veteran has not authorized 
VA to secure any private medical records in conjunction with 
this claim.  However, he has submitted VA and private medical 
evidence on his own, and has had the opportunity to present 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to the RO's compliance with 
the instructions of the Board's October 2000 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).   

Factual Background

The veteran submitted a claim for service connection for 
disabilities including shrapnel wounds to the right shoulder 
and left leg in March 1972.  By letter dated in June 1972, 
the RO notified the veteran that his claim was denied due to 
his failure to report for a VA examination.  The examination 
was re-scheduled after he indicated his willingness to 
report.  When he again failed to report, the RO denied his 
claim by letter dated in October 1972.  The veteran did not 
initiate an appeal.  

In December 1976, the veteran again indicated his willingness 
to report for a VA examination in connection with securing a 
veterans preference rating.  He presented for the examination 
in February 1977.  In a February 1978 rating decision, the RO 
established service connection for a scar from a shell 
fragment wound to the right shoulder and scars from shell 
fragment wound to the lower third of the left leg.  It 
assigned noncompensable evaluations for each disability.  The 
RO notified the veteran of its decision by letter dated in 
December 1978.  Again, the veteran did not initiate an 
appeal.  

The veteran submitted a claim for increased ratings for his 
service-connected disabilities in January 1982.  The RO 
continued the noncompensable evaluations for the right 
shoulder and left leg disabilities in rating decisions issued 
in February 1982 and April 1982.  It notified the veteran of 
each decision by letters dated in February 1982 and May 1982, 
respectively.  The veteran did not submit a notice of 
disagreement with either decision.  

The next correspondence from the veteran was received at the 
RO on July 29, 1994.  He requested service connection for 
post-traumatic stress disorder (PTSD).  He also mentioned 
receiving shell fragment wounds in service.  Evidence 
submitted at that time pertained solely to the PTSD claim.  
In correspondence received in November 1994, the veteran 
clarified his desire for increased ratings for his service-
connected right shoulder and left leg disabilities.  

The veteran submitted private medical records in January 1995 
and VA records in April 1995, all of which were unrelated to 
the claim for increased ratings for the right shoulder and 
left leg disabilities.  The veteran underwent a VA 
dermatology examination for evaluation of those disabilities 
in May 1995.  

In an August 1995 rating action, the RO increased the 
disability ratings for the right shoulder and left leg to 10 
percent each, effective from July 29, 1994.  The veteran 
timely appealed that decision.  

In this September 1995 notice of disagreement, the veteran 
asserted that the effective date of the increase should be in 
March 1977 or October 1978, when he first filed for 
disability benefits.  In a December 1996 statement, he 
alleged entitlement to an effective date in March 1972, the 
date of his original application for disability compensation.  

The RO secured additional VA medical records in March 1999.  
There was no evidence of treatment related to the right 
shoulder or left leg disabilities prior to July 1994.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

In this case, the veteran seeks an effective date of as early 
as March 1972 for the award of 10 percent ratings for the 
right shoulder and left leg disabilities.  However, the Board 
finds that the preponderance of the evidence is against an 
effective date earlier than July 29, 1994.  

Specifically, the RO denied service connection for any 
disability by letters dated in June 1972 and October 1972, 
when the veteran failed to report for VA examinations.  See 
38 C.F.R. § 3.655.  In a February 1978 rating decision, the 
RO established service connection for the right shoulder and 
left leg disabilities and assigned noncompensable evaluations 
for each disability.  The RO notified the veteran of its 
decision by letter dated in December 1978.  The RO continued 
the noncompensable evaluations for the right shoulder and 
left leg disabilities in rating decisions issued in February 
1982 and April 1982.  It notified the veteran of each 
decision by letters dated in February 1982 and May 1982, 
respectively.  Each one of these rating actions became final 
when the veteran failed to initiate an appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  As discussed above, 
although the veteran alleged clear and unmistakable error in 
the December 1978 rating decision that assigned 
noncompensable evaluations for each disability, he failed to 
perfect his appeal of the November 1995 adjudication of that 
claim.  

After 1982, the RO received no correspondence from the 
veteran until July 29, 1994, which is the current effective 
date for the increased ratings.  Pursuant to VA regulation, 
the veteran is entitled to an effective date up to one year 
earlier only if entitlement to the increase is factually 
ascertainable within that time.  In this case, there is no 
medical evidence of treatment or evaluation concerning the 
service-connected right shoulder and left leg scars at any 
time prior to July 29, 1994.  Therefore, there is no factual 
basis for assigning a compensable evaluation for either 
disability prior to July 29, 1994.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than July 29, 
1994 for a 10 percent rating for a scar from a shell fragment 
wound of the right shoulder or for a 10 percent rating for 
scars from a shell fragment wound of the lower third of the 
left leg.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. 
§ 5110(a) and (b); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400.    










  
	(CONTINUED ON NEXT PAGE)
ORDER

An effective date earlier than July 29, 1994 for the award of 
a 10 percent disability rating for a scar from a shell 
fragment wound of the right shoulder is denied.  

An effective date earlier than July 29, 1994 for the award of 
a 10 percent disability rating for scars from a shell 
fragment wound of the lower third of the left leg is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

